Citation Nr: 0314093	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from February 1963 to 
January 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his Vietnam tour of duty.

2.  There is no credible evidence to verify the occurrence of 
the appellant's claimed stressors.

3.  The medical evidence shows a diagnosis of PTSD based on 
DSM-IV criteria, but this diagnosis has been linked to non-
military related traumatic experiences that occurred before 
and after the appellant's military service.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002); 38 C.F.R. § 3.304 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify/Assist

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in the 
cover letter to the supplemental statement of the case 
furnished to the appellant and his representative in June 
2002.  Moreover, it appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his claim at 
issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of this claim.  The VCAA-notice contained in 
the June 2002 cover letter to the supplemental statement of 
the case informed him what evidence and information VA would 
be obtaining, and explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.

Also, the record shows that the appellant was advised of the 
type of evidence specifically required to support a claim for 
PTSD in stressor development letters sent to him by the RO in 
June and July 1998 and in December 1999.  In particular, the 
December 1999 letter specifically requested that he submit a 
completed NA Form 13075, which was enclosed with the letter 
(and also was provided to him previously with the July 1998 
PTSD-stressor development letter), as a response letter from 
the National Personnel Records Center (NPRC) received by the 
RO in June 1998 indicated that further stressor verification 
efforts could not proceed without additional information 
provided by the appellant on the NA Form 13075.  However, the 
record shows that the appellant did not submit the requested 
form, and, moreover, the record shows that he did not respond 
to the RO's inquiries to provide detailed stressor 
information.  On this point, he indicated on his Form 9 dated 
in November 1999 that he was working on a stressor letter, 
but as noted, he never filed a response to these inquiries.  
Information from the medical records details his Vietnam 
stressors as reported to health care providers, and these 
accounts will be addressed by the Board below in its 
analysis.

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
claim.  Therefore, the Board finds that the Department's duty 
to notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

With regard to VA's duty to notify, the Board notes that the 
VCAA notification sent to the appellant in August 2002 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the notice did request a 
response within 60 days, it also expressly notified the 
appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  As this one-year time period has now expired 
without further response or submission of any evidence or 
argument by the appellant, and in light of the circumstances 
of this case, which has involved extensive development of all 
medical records known to exist, obtaining VA medical 
examinations and opinions concerning the etiology of the 
appellant's PTSD, and, as noted above, providing the 
appellant several opportunities to provide detailed stressor 
information so as to allow further inquiry by the NPRC, it 
appears that VA has done everything reasonably possible to 
assist the appellant.  Further delay of the appellate review 
of this case by the Board would serve no useful purpose.

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained, to include VA 
domiciliary, inpatient discharge summaries, and mental health 
clinic outpatient treatment records dated from 1996 to 2002.  
The appellant has never indicated he filed for disability 
benefits with the Social Security Administration.  Therefore, 
there is no indication in the record that relevant records 
exist that have not been obtained.  Furthermore, the 
appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to his claim.

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the appellant with VA PTSD examinations 
in June 1998 and June 2000.  In addition, the RO obtained an 
addendum report to the June 1998 VA examination in September 
1999, addressing the medical nexus issue germane to this 
case.  The Board notes further that the June 2000 VA PTSD 
examination provided medical-nexus analysis regarding the 
relationship between the veteran's PTSD diagnosis and his 
military service.

With respect to the above, the Board notes the requests made 
by the appellant's representative in the Form 646 of April 
2003 and the Appellant's Brief of May 2003 for further 
stressor verification development.  However, in view of the 
appellant's failure to respond to the development letters 
sent to him in 1998 and 1999, the Board does not believe that 
further development would accomplish any meaningful result.  
Moreover, as will be discussed below, the appellant's primary 
Vietnam stressors reported in connection with medical 
treatment/evaluation are not of the type that would ever be 
verifiable in any event.  Nevertheless, in the absence of a 
substantive response by the appellant to the development 
inquires, further delay of the Board's disposition of this 
appeal is not warranted.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (the duty to assist is not a one-way street; 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence).

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Factual Background

As noted above, the appellant is a Vietnam-era veteran who 
served on active duty in the Air Force from February 1963 to 
January 1967.  His service medical records do not contain any 
references to treatment or diagnosis for PTSD or other 
psychiatric disorders, although the report of the discharge 
physical examination conducted in November 1966 indicated 
that he was nervous and had frequent trouble sleeping.  The 
appellant's DD Form 214 indicates that he was an Airman Basic 
(E-1) with duties as an inventory management specialist in a 
supply squadron.  The DD-214 also indicates that he had a 
single tour of duty in Vietnam that extended for nearly one 
year (eleven months and twenty-seven days), for which he was 
awarded the Vietnam Service Medal with one Bronze Service 
Star.  This form shows no combat awards or decorations (e.g., 
Purple Heart, Bronze Star, Combat Infantryman's Badge).

Medical records dated in the post-service period include VA 
in/outpatient reports dated in 1974-80 that describe 
treatment for depressive neurosis, substance abuse (alcohol), 
and the appellant's related problems adjusting to civilian 
life, including an account from his sister that he had had a 
violent reaction to seeing a man in uniform.  However, these 
records also include the report of a VA neuropsychiatric 
examination conducted in June 1980, which found no 
neuropathology sufficient to support a diagnosis.

With respect to the above, it is noted by the Board that the 
appellant filed a claim for service connection for a 
"nervous disorder" in April 1980, which was denied by the 
RO in a July 1980 rating decision.  The appellant was 
properly notified of this rating decision by letter dated in 
August 1980, but he did not appeal the decision and 
therefore, it is final.  The claim on appeal has been 
advanced solely on the basis of entitlement to service 
connection for PTSD, which is a new claim separate and apart 
from the previously denied claim.  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996) (claim based on the diagnosis 
of a new mental disorder, taken alone or in combination with 
a prior diagnosis of a related mental disorder, states a new 
claim when the new disorder had not been diagnosed and 
considered at the time of a prior notice of disagreement).  
Consequently, this claim will not be addressed on the basis 
of a psychiatric disorder other than the claimed-for PTSD.

The appellant filed his original claim seeking entitlement to 
service connection for PTSD in February 1998.  See Statement 
in Support of Claim, VA Form 21-4138, dated February 24, 
1998.  On this form, the appellant stated that he was in the 
Air Force attached to the 101st Airborne in Pham Rang, 
Vietnam.  He stated that his unit experienced mortar fire at 
night and that he was an alternate truck driver during an 
ambush.  He also stated that he witnessed a soldier being 
struck by lightening, who was near to him when he was stuck, 
and that this incident stressed him quite a bit.  He further 
stated that he had nightmares about Vietnam every night and 
that he was receiving treatment at a VA medical facility.  As 
noted above, the RO sent the appellant a stressor-development 
letter in June 1998, which, in pertinent part, asked him to 
provide specific details of his alleged stressors (on the 
attached "PTSD Questionnaire" form), but the record shows 
that he did not respond to this inquiry.  The record also 
shows that the RO sent him a second development letter in 
July 1998, asking him to assist the RO in obtaining all his 
military records by completing an attached NA Form 13075, 
which he did not respond to as well.  Further, the record 
shows that following an RO-initiated inquiry to the NPRC, the 
appellant was again asked to complete an NA Form 13075 in 
December 1999, as the NPRC notified the RO that further 
investigation of his stressors could not be accomplished 
without additional information from the appellant, but he 
failed to respond to this third inquiry.

The medical evidence obtained in connection with this claim 
includes extensive VA treatment records dating from 1996 to 
2002, which detail treatment for PTSD and related mental and 
substance-abuse disorders.  These records also contain the 
appellant's accounts of his Vietnam stressors, which included 
the aforementioned death of a soldier hit by a lightning 
bolt, as well as an incident involving the appellant's 
witnessing of dead Vietnamese children and an irate Buddhist 
monk who set himself on fire because he was so upset at the 
deaths of these children.  These reports also contained the 
appellant's rather extensive accounts of pre-service 
stressors, to include the deaths of three sisters and two 
cousins in a house fire when he was eleven years old, the 
death of his father only six months after the house fire, the 
disfigurement of a sister's face due to a severe burn which 
occurred when the appellant was only three and a half years 
old, and an automobile accident when he was sixteen that 
seriously injured other children, as well as post-service 
stressors, to include domestic assault on a former spouse, 
significant substance abuse and dependency, and related 
criminal conduct (armed robbery and many bar fights, some of 
which resulted in severe injuries, e.g., partial loss of ear 
and blindness in one eye).

In addition to the above, the appellant was examined on VA 
PTSD compensation examinations conducted in June 1998 and 
June 2000.  On the June 1998 exam conducted by a VA medical 
doctor, the appellant was given a provisional diagnosis of 
PTSD, which the examiner then noted upon completion of 
psychological testing was potentially supported, but based 
more on another time in the appellant's life rather than on 
his military service experiences.  A second VA PTSD 
examination was conducted in June 1998 by VA psychologist 
with an Ed.D degree resulting in a diagnosis of PTSD; 
however, as noted above, an addendum report prepared in 
September 1999 by the aforementioned VA medical doctor was 
later associated with the record on appeal, and this report, 
which was based on this physician's review of the evidence 
then available in the claims file, contained the following 
medical conclusions:

Clarification was needed on the diagnoses 
shown on a psychological report on 06-25-
98.  Please note that the report that is 
being referred to is not the work of [the 
author-VA medical doctor], it is the work 
of [the VA psychologist cited above].  It 
is during that time that he listed 
several AXIS I diagnoses, including PTSD.  
He does indicate there was not sufficient 
evidence to form a formal diagnosis of 
PTSD, however he appears to have 
inadvertently left that on his C&P 
[report].  It is highly recommended on 
review that this be stricken.  It appears 
that although there were some stressors 
during his life, there appears to have 
been a lack of traumatic experiences in 
the military to warrant service-connected 
[PTSD], in that "post-traumatic stress 
disorder problems, to the extent that 
they exist, are apparently due to other 
traumatic experiences that destroyed much 
of his family when he was a child."  
According to another statement by [the VA 
psychologist], "Other traumatic 
experiences include his prison time, 
fights, and having one eye blinded."  
All those events occurred outside the 
military.

The VA medical doctor who examined the appellant in June 1998 
and who prepared the above-cited addendum report of September 
1999 examined the appellant for a second time on a VA PTSD 
examination in June 2000.  At that time, the VA examiner 
reviewed all of the evidence contained in the claims files, 
and based on the appellant's reported complaints and 
stressors (to include his two Vietnam stressors - the 
soldier's death by a lightning bolt and the Buddhist monk 
suicide over the deaths of the Vietnamese children), as well 
as the clinical findings on examination, concluded that the 
appellant had PTSD but based on his non-military stressors.  
The examiner offered the following commentary in support of 
this diagnosis:

With regard to the veteran's desire to be 
compensated for what he perceives to be a 
military [PTSD] claim, there is little 
evidence to support this.  That is, it is 
not likely that his [PTSD] is related to 
military service.  It is far and away 
more likely that he suffers from [PTSD] 
from his childhood trauma, the most 
significant of which was his trauma when 
his family home and siblings burned.

Childhood traumas aside, he has also had 
some adulthood trauma in which he has 
been at risk for substantial harm or fear 
of harm to include:  --numerous barroom 
fights; --imprisonment, and; --harm [due 
to] alcohol[-]related physical encounters 
with the police.

As noted above, the RO obtained additional VA treatment 
records dated through April 2002, which detail treatment for 
PTSD and related mental and substance-abuse disorders.  
Further discussion of this evidence is set forth below in the 
Board's analysis of the merits of this claim.




C.  Applicable Law and Regulations

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered of disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); see also Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In addition to the above, the criteria for an award of 
service connection for PTSD are prescribed under 38 C.F.R. 
Part 3.  According to VA regulations, as amended in June 
1999, entitlement to service connection for PTSD requires 
that three elements be present:  (1) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2002); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) and 
Cohen v. Brown, 10 Vet. App. 128 (1997).  This change in the 
regulation was made effective from the date of the Cohen 
decision (March 7, 1997), and therefore, is applicable to 
this claim because the appellant's claim was filed in 1998.

With respect to stressors, section 3.304(f), as amended, 
provides that if the evidence establishes that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b) (West 2002) and Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the appellant's service personnel 
records that he participated in a particular operation or 
campaign would not, in itself, establish that he engaged in 
combat with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id.  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  Id.

With respect to non-combat stressors, at issue in this case, 
the Court has held that credible supporting evidence of a 
non-combat stressor may be obtained from service records or 
other sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the Court has also held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
See Dizoglio v. Brown, 9 Vet. App. 163 (1996).



D.  Legal Analysis

After review of the evidence of record, the Board finds that 
a preponderance of the evidence is against the appellant's 
claim of service connection for PTSD.  While there is clearly 
medical evidence supporting a current DSM-IV diagnosis of 
PTSD, the evidence does not support the claim as to (1) 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and (2) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

In this case, for the following reasons, the Board initially 
finds that the appellant did not engage in combat with the 
enemy, as defined in VAOPGCPREC 12-99, cited above.  First, 
his military occupational specialty of inventory management 
specialist does not indicate combat service.  Second, none of 
the appellant's awarded medals or decorations show combat 
service.  In conjunction with his military occupational 
specialty, the fact that he did not receive an award for 
combat service is probative evidence that he likely did not 
participate in combat.  Third, there is no indication that 
the appellant personally engaged in combat with the enemy, 
and fourth, and perhaps most probative to this question, the 
appellant's own contentions are not persuasive evidence that 
he personally engaged in combat with the enemy.  On this 
point, he stated in connection with this claim that he was 
exposed to a convoy ambush and mortar attacks, but he did not 
describe being in direct combat, or report these incidents as 
his Vietnam stressors in connection with medical treatment 
and evaluation for his PTSD.  In fact, he only mentioned 
these incidents on his February 1998 claim form and he never 
provided any additional details or evidence that would 
indicate a need for verification.  Moreover, it is highly 
significant that he did not describe these vague accounts in 
the numerous instances when he received medical treatment and 
evaluation for his PTSD.  Hence, while it may be true that he 
had some contact or exposure to fighting, this does not lead 
to a conclusion that he personally participated in any combat 
activities.  See e.g. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (Court held that veteran's military specialty of 
cannoneer did not demonstrate that his duties exposed him to 
a more than ordinary stressful environment, even given the 
fact that service in a combat zone is stressful in some 
degree to all who are there, whatever their duties and 
experiences).

In view of the foregoing, a preponderance of the evidence is 
against finding that the appellant engaged in combat with the 
enemy, and there is no reasonable doubt on this issue that 
could be resolved in his favor.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2002).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  In this case, a reasonable 
doubt does not exist as to whether the appellant engaged in 
combat with the enemy in Vietnam.  Because the evidence does 
not support the conclusion that he personally engaged in 
combat with the enemy, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence that the alleged stressors actually occurred in 
order to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 
Vet. App. at 395).  There is, however, nothing in this case 
corroborating the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

In an effort to assist the appellant, the RO attempted to 
verify the claimed stressors, but the record shows that the 
appellant utterly failed to cooperate by responding to the 
stressor-development letters sent to him in June 1998, July 
1998 and December 1999, as fully detailed above.  In 
connection with these requests, the RO asked him to provide 
specific details as to his alleged in-service stressors 
(names, places, dates, units of assignment, description of 
events).  He has either been unable or unwilling to do so.  
The appellant has only made general allegations, such as he 
saw deceased people, people died after being hit by a 
lightning bolt, suicide by setting themselves on fire, etc. 
The appellant has not, at any time, provided names of people 
he saw killed or injured or any details about any specific 
stressful incident.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood, supra, affirmed on 
reconsideration, 1 Vet. App. 406 (1991); see also Zarycki, 6 
Vet. App. at 100.  In this case, only the appellant possesses 
the specific details regarding the alleged in-service 
stressors, and he has not cooperated with VA by providing 
that information.  The factual data required are 
straightforward facts and do not place an onerous task on 
him.  Wood at 193.

Further, there is no other confirming evidence or information 
in the records of any alleged Vietnam stressor, and based on 
the two main stressors the appellant has reported - the death 
of the soldier after being hit by a lightning bolt and the 
Buddhist monk setting himself on fire as a protest over the 
death of Vietnamese children - is appears to the Board that 
these stressors are the type that will never be verified.  He 
has in no manner indicated any personal knowledge of the 
soldier killed by the lightning bolt, which obviates against 
verification, and with regard to the Buddhist monk and the 
Vietnamese children, it is manifest that these anecdotal 
incidents are not subject to verification.  With these facts 
for consideration, the Board finds that a clear and 
overwhelming preponderance of the evidence is against the 
appellant's claim for service connection for PTSD on the 
basis of verifiable stressors.

Moreover, as noted above, a preponderance of the evidence is 
against the claim on the basis of a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors, and the claim would fail on 
this criteria alone even if one of more of his Vietnam 
stressors was confirmed.  As detailed above, the medical 
examination and opinion findings entered on the June 1998 and 
June 2000 VA PTSD examinations make clear that it is far more 
likely that the appellant's PTSD is related to non-military 
stressors that occurred before and after service.  
Significantly, the Board places great weight on the June 2000 
VA PTSD examination, which was conducted by a VA medical 
doctor who reviewed all of the pertinent evidence of record, 
to include the prior examination findings contained in the 
June 1998 VA PTSD examination report as well as the September 
1999 addendum report.  In the June 2000 examination report, 
this VA physician clearly stated that not only was there 
"little evidence to support" a link between the appellant's 
PTSD and his military service, but "[i]t is far and away 
more likely that he suffers from [PTSD] from his childhood 
trauma, the most significant of which was his trauma when his 
family home and siblings burned."  There is no competent 
evidence that rebuts these opinions, and as such, the Board 
finds this medical opinion to be dispositive of the medical-
nexus question at issue in this case.

As noted above, the RO obtained additional VA treatment 
reports dated through April 2002, which describe 
in/outpatient medical care for PTSD, substance abuse, and 
related problems (homelessness and dysfunctional 
family/relationships).  However, none of these reports 
provided any additional medical findings or analysis 
regarding the etiology of the appellant's claimed PTSD or 
which in any manner contradicted the VA examination and 
medical opinion findings described above in connection with 
the June 1998 and June 2000 examinations.

With respect to these more recent VA treatment reports, it is 
noted that several reports contain references to treatment 
for the appellant's PTSD symptoms and include Axis IV 
diagnoses of "exposure to war" in addition to the above-
cited non-military stressors.  The Board notes that the 
"Axis IV" category of a mental disorder diagnosis is for 
reported psychological and environmental problems that may 
affect the diagnosis, treatment, and prognosis of the 
psychiatric condition, and account for the medical 
professional's notation to the fact that the patient's 
problems occurred prior to the year before the evaluation if 
the professional determines they clearly contributed to the 
mental disorder.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, pp. 41-42 (1994).  Thus, by listing the 
appellant's exposure to war as part of the Axis IV 
assessment, the examiner made a determination that the 
appellant's period of service, and his war-time experiences 
therein, was a factor that "contributed to the mental 
disorder" diagnosed under Axis I (i.e., PTSD).  Cf. 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  


However, notwithstanding these Axis IV notations reflected in 
the VA treatment records, the Board finds the above-cited VA 
examination reports of 1998 and 2000 to be more probative to 
the issue of the etiology of the appellant's PTSD, to include 
the pertinent question of whether it is more likely related 
to non-military stressors.  In this regard, it is noted that 
the appellant's reported stressors, both non-military and 
military, given in connection with the more recent treatment, 
were identical to the prior accounts given in connection with 
the VA examinations.  Therefore, as it was clearly 
established on the 1998 and 2000 VA examinations that the 
appellant's PTSD diagnosis was based on the non-military 
stressors, the Board finds that the more recent Axis IV 
notations are simply mere recitations of the appellant's 
reported medical history by the author-medical care provider, 
which, as noted above, has not been corroborated (at least 
with regard to the claimed Vietnam stressors).

Accordingly, the Board places far greater weight of probative 
value on the clinical findings, diagnoses, and medical nexus 
opinions established on the 1998 and 2000 VA examination 
reports, in particular, the 2000 examination, which was based 
on a review of the evidence in the claims file.  A long line 
of caselaw of the Court is supportive of the Board's position 
in this regard.  See e.g. Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (Board is not required to accept the veteran's 
uncorroborated testimony that is in conflict with service 
medical records); Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); and, Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).


The bottom line here is that the PTSD diagnosis has clearly 
been attributed by the competent medical evidence of record 
to non-military service events, and, therefore, the 
appellant's unverified accounts of his military service 
stressors given during the course of the more recent VA 
treatment will not serve to alter the Board finding that a 
preponderance of the evidence is against the claim on the 
basis of a DSM-diagnosis of PTSD linked to an in-service 
event or stressor.

The Board is cognizant of the appellant's contentions to the 
effect that he has PTSD due to stressors while in service.  
However, as it is neither claimed nor shown that he possesses 
medical expertise, he is not competent to render an opinion 
on a matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In view of the above, the Board concludes that service 
connection for PTSD is not warranted.  The appellant is not 
entitled to the application of the benefit of the doubt 
because there is no reasonable doubt on this issue that could 
be resolved in his favor.  38 C.F.R. § 3.102; see also 38 
U.S.C.A. § 5107(b) (West 2002).












	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

